—In a proceeding to confirm an arbitration award pursuant to CPLR 7510, the petitioner appeals from an order of the Supreme Court, Richmond County (Leone, J.), entered August 22, 1995, which denied the petition and granted the respondent’s cross petition to modify the award.
Ordered that the order is affirmed, with costs.
The petitioner was granted $100,000 in underinsurance coverage by an arbitration award after he suffered injuries due to an automobile accident. We find that the court properly reduced the arbitration award by the amount of the award made by the United States Social Security Administration based upon his disability as a result of the same accident. The petitioner’s uninsured/underinsured policy expressly provides that recovery under the supplemental endorsement must be reduced by the amount of any Social Security disability benefits paid. Moreover, Insurance Law § 5102 provides that first-party benefits paid to a person for basic economic loss because of personal injury shall be reduced by amounts recovered under, inter alia, Federal Social Security disability benefits. Consequently, the respondent was entitled to an offset for the benefits paid to the petitioner by the United States Social Security Administration (see, Matter of Valente v Prudential Prop. & Cas. Ins. Co., 77 NY2d 894; see also, Fox v Atlantic Mut. Ins. Co., 132 AD2d 17).
The petitioner’s remaining contentions are without merit. Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.